Citation Nr: 0423605	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-05 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for disability of the 
cervical spine as secondary to PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1954 to 
March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified before the undersigned at a March 2004 
hearing in Las Vegas, Nevada.  A transcript of that hearing 
is of record.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

The veteran contends that service connection is warranted for 
PTSD because he developed this disorder as a result of being 
physically assaulted by his platoon sergeant in June 1954.  
He claims that service connection is warranted for cervical 
spine disability because it is secondary to his PTSD.

Service connection for PTSD requires medical evidence showing 
a diagnosis of the disorder in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).  
 
If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Although the RO informed the veteran of the provisions of 
38 C.F.R. § 3.304(f), the record does not reflect that the RO 
ever requested alternative forms of evidence from the 
veteran.  In addition, a medical opinion addressing whether 
the evidence indicates that the veteran was subjected to a 
personal assault in service was not obtained.  Therefore, the 
Board has determined that further development of the record 
is required before the Board adjudicates this issue.  In 
addition, since the veteran's claim for service connection 
for cervical spine disability is inextricably intertwined 
with the PTSD issue, the Board will defer its consideration 
of the secondary service connection claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send the appellant a 
letter that provides the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. §§ 3.159(b), 3.304(f) (3) 
(2003), to specifically include notice of 
the alternative evidence that can be 
submitted to corroborate the alleged 
physical assault in June 1954. 

2.  Thereafter, the RO should take 
appropriate steps to obtain any pertinent 
evidence identified but not provided by 
the appellant.  If the RO is unable to 
obtain any evidence identified by the 
appellant, it should so inform the 
appellant request him to provide the 
outstanding evidence. 

3.  Then, the RO should arrange for the 
claims folder to be reviewed by a mental 
health professional who should render an 
opinion as to whether there is 
corroborating evidence of the alleged 
physical assault in June 1954.  The 
mental health professional should 
specifically consider the service medical 
records showing that an emotional basis 
was found for the veteran's heart 
symptoms in March and April 1955.

4.  The RO should also undertake any 
other development it determines to be 
indicated.

5.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD based on a de novo review of all 
pertinent evidence.  If service 
connection for this disability is 
granted, the RO should also adjudicate 
the claim for service connection for PTSD 
as secondary to PTSD.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




